The opinion of the court was delivered by
Porter, J.
— The extent of the agent’s authority was properly submitted to the jury as a question of fact. The point drawn into dispute is the qualifying remark, that the defence would be incomplete, unless the jury found some delegation of authority from the plaintiffs to the agent other than that necessarily implied in authorizing him to make sales as a salesman. This is ground to be cautiously trodden. It is undeniable, that an agent to whom merchandise has been intrusted, with authority to sell and deliver it, is authorized to receive the price; otherwise the fraud on the purchaser would run into cruelty. This agent’s powers were not embraced in that description. He was employed only to make sales. Ás a check, his employers seem to have retained in their own hands the delivery of the goods and the appointment of the terms of sale. The goods in question were so delivered as to inform the defendants sufficiently of the character of the agency. When the agreement had been made for payment in six months, the contract was complete. The subsequent acceptance of cash, with a deduction of five per centum from the bill,' was a new and totally unauthorized arrangement on the agent’s part. In making payment, the defendants took the risk of his integrity, and they must bear the loss which his unfaithfulness imposed.
Judgment affirmed.